Title: From George Washington to William Booker, 7 April 1799
From: Washington, George
To: Booker, William



Sir,
Mount Vernon April 7th 1799

Your letter of the 31st Ulto has been duly received.
The first of June will answer my purposes very well, for you to be here; and I shall expect you at that time, or by the 10th accordingly.
It will not, I presume, require much time to erect the Mill, and if done before the Water of my Grist Mill fails, it is all I require. In the meanwhile the Scantling shall be prepared agreeably to your directions. With esteem I am Sir Your Obedt Hble Servant

Go: Washington

